Gen. 93]                                                            93

                      TRANSPORTATION

VEHICLE LAWS – TOWING FEES – HOW TO DETERMINE THE
    PERMISSIBLE FEES FOR TRESPASS TOWING IN LOCAL
    JURISDICTIONS UNDER SECTION 21-10A-04 OF THE
    TRANSPORTATION ARTICLE

                           April 13, 2022
The Honorable Brandon M. Scott
Mayor, Baltimore City

      You have asked for an opinion of the Attorney General as to
how to interpret certain towing-fee-related provisions in § 21-10A-
04 of the Transportation Article. That statute imposes constraints
on the fees that can be charged for the towing of vehicles from
private parking lots, a practice that is often called “trespass
towing.” Those constraints, in turn, are largely based on the fees
for “impound towing,” i.e., the removal of vehicles from public
streets. More specifically, the statute generally sets the permissible
fee for trespass towing as double the “total fees normally charged
or authorized by the political subdivision for the public safety
impound towing of vehicles,” Md. Code Ann., Transp. (“TR”)
§ 21-10A-04(a)(1)(i), plus “the fee normally charged or authorized
by the political subdivision from which the vehicle was towed for
the daily storage of impounded vehicles,” TR § 21-10A-
04(a)(1)(ii). But the statute provides a different maximum fee for
trespass towing—$250 for towing a vehicle and $30 per day for
storage—“[i]f a political subdivision does not establish a fee limit
for the public safety towing, recovery, or storage of impounded
vehicles.” TR § 21-10A-04(a)(1)(iii).

      Under that scheme, your first question is which towing-
related fees may be doubled under subparagraph (a)(1)(i) of the
statute as the “total fees normally charged or authorized by the
political subdivision for the public safety impound towing of
vehicles.” That is, do the “total fees” that may be doubled include
only fees that are charged for the actual towing of the vehicle, or
can they also include storage fees, fees for notice, or administrative
fees that a local jurisdiction might charge in connection with
impound towing? Your second question is about the meaning of
the term “normally charged or authorized” in TR §§ 21-10A-
04(a)(1)(i) and (ii), and how that term relates to the term “fee limit”
found in § 21-10A-04(a)(1)(iii). In other words, was the term “fee
limit” in (a)(1)(iii) intended as a shorthand to refer back to the fee
“normally charged or authorized” by the jurisdiction for impound
94                                                    [107 Op. Att’y

towing mentioned earlier in that subsection—such that the default
fee in (a)(1)(iii) applies only if the jurisdiction does not have a fee
“normally charged or authorized”—or was the term “fee limit”
intended to mean something else? You explain that, at Baltimore
City Council committee hearings held to consider recent legislation
that would amend local towing laws, testimony from members of
the towing industry revealed that there are conflicting
interpretations of § 21-10A-04.
      In our opinion, as to your first question, the “total fees”
referred to in TR § 21-10A-04(a)(1)(i) clearly do not include fees
for storage or notice, or fines owed for traffic or parking violations.
And although less clear, the term “total fees” likely also does not
include administrative fees charged by a political subdivision for
public safety impound towing. Rather, both the text and the
legislative history of the provision indicate that the “total fees”
include those fees directly related to the actual towing of a vehicle,
such as fees for hook-up, mileage, or time. As to your second
question, our conclusion is that the fees “normally charged or
authorized” by a jurisdiction for public safety impound towing
refer to the fees for a normal tow set by the jurisdiction in its local
code or by some other formal fee-setting mechanism and that, so
understood, those fees serve as a type of “fee limit” for purposes of
TR § 21-10A-04(a)(1)(iii).

                                 I
                            Background

A.   Section 21-10A-04 of the Transportation Article
      Title 21, Subtitle 10A of the Transportation Article regulates
the towing or removal of vehicles from parking lots, which are
defined as “privately owned facilit[ies] consisting of 3 or more
spaces for motor vehicle parking” that are “[a]ccessible to the
general public” and “intended by the owner of the facility to be
used primarily by the owner’s customers, clientele, residents,
lessees, or guests.” TR § 21-10A-01(a). The practice of removing
vehicles from these parking lots is sometimes referred to as
“trespass towing.” See, e.g., Baltimore County Code Ordinances
§ 21-16-101(j) (2021) (defining “trespass towing”). The provisions
in Subtitle 10A apply statewide, though local authorities are not
precluded from adopting local laws or regulations that relate to the
registration or licensing of those who engage in “the parking,
towing or removal, or impounding of vehicles,” or from “otherwise
regulating” the practice in a “more stringent manner.” TR § 21-
10A-01(b); see also id. § 26-301(b)(3) (providing that any political
Gen. 93]                                                              95

subdivision of the State may adopt ordinances and regulations that
“[r]egulate the towing of vehicles from publicly owned and
privately owned parking lots”).

      Section 21-10A-04 governs the process of towing and storing
a vehicle and, as relevant here, includes limitations on the fees that
may be charged in connection with a trespass tow. Currently, the
statute provides that:
      Unless otherwise set by local law, a person who undertakes
the towing or removal of a vehicle from a parking lot:

           (1) May not charge the owner of the vehicle,
           the owner’s agent, the insurer of record, or any
           secured party more than:
              (i) Twice the amount of the total fees
           normally charged or authorized by the
           political subdivision for the public safety
           impound towing of vehicles;
              (ii) Notwithstanding § 16-207(f)(1) of the
           Commercial Law Article,[1] the fee normally
           charged or authorized by the political
           subdivision from which the vehicle was towed
           for the daily storage of impounded vehicles;
              (iii) If a political subdivision does not
           establish a fee limit for the public safety
           towing, recovery, or storage of impounded
           vehicles, $250 for towing and recovering a
           vehicle and $30 per day for vehicle storage;
           and
              (iv) Subject to subsection (b) of this
           section, the actual cost of providing notice
           under this section[.]

TR § 21-10A-04(a)(1).

     The statute is relatively new. Prior to 1989, State law did not
regulate private towing practices, 73 Opinions of the Attorney
General 349, 351 n.2 (1988), though there were local laws that did
to some extent, see, e.g., Cade v. Montgomery County, 83 Md. App.
419, 431 (1990) (holding that a Montgomery County ordinance that
  1
     That provision, which governs statutory liens on personal property,
states that “storage fees of the third party holder may not exceed $5 per
day or a total of $300.”
96                                                      [107 Op. Att’y

regulated trespass towing, including maximum fees, was not
unconstitutional); 73 Opinions of the Attorney General 246, 248
(1988) (concluding that a Montgomery County ordinance
regulating towing of vehicles from private property was valid).

      In 1989, a bill was introduced in response to “many well-
publicized abuses by towing companies and parking lot owners in
the Baltimore area.” Floor Report, Senate Jud. Proc. Comm., H.B.
1303, 1989 Leg., Reg. Sess., at 2. These abuses included
“exorbitant fees, unauthorized removal, unavailability, and damage
to removed vehicles.” Id. As introduced, the bill provided that
persons towing from private parking lots, in Baltimore City and
County only, were precluded from charging “more for the towing
of the vehicle from the parking lot than the amount normally
charged by the political subdivision for the towing of vehicles” or
“more than $10 per day for storage.” H.B. 1303, 1989 Leg., Reg.
Sess. (First Reader). The bill went through a series of amendments
as the legislative session progressed and, as finally enacted,
provided that “a person who undertakes the towing or removal of a
vehicle from a parking lot . . . may not charge . . . more than twice
the amount of the total fees normally charged or authorized by the
political subdivision for the impound towing of vehicles . . . and . .
. except as provided in § 16-207(f)(1) of the Commercial Law
Article, more than $8 per day for storage.” 1989 Md. Laws, ch.
462 (emphases added).2

      Section 21-10A-04 remained unchanged for nearly two
decades after its enactment. Throughout those years, however,
there was a fair amount of debate as to what extent the State should
regulate the trespass towing business. See, e.g., Report of the Task
Force to Study Motor Vehicle Liens, Regulation of Towing
Practices, and the Disposition of Unclaimed Vehicles 3 (Jan. 12,
1998) (making recommendations for further regulation of the
towing industry). In 2008, the General Assembly created the Task

     2
     A similar bill was introduced in 1988. That bill simply prohibited
charging more than $50 for the towing of a vehicle from a private parking
lot. H.B. 306, 1988 Leg., Reg. Sess. (First Reader). House Bill 306
apparently drew some opposition because its provisions would have
applied statewide and because, among other things, some felt that “the
$50 towing restriction” was “far too low for the cost and operation of
sophisticated equipment that must be used on newer model vehicles.”
Letter of Frederick C. Rummage, Esq., to the Hon. William Horne,
Chairman, House Judiciary Comm. (Feb. 4, 1988). Legislative history
indicates that the 1989 bill was based largely upon the 1988 bill. Request
Form, Bill File on H.B. 1303, 1989 Leg., Reg. Sess. (requesting
“reintro[duction of] H.B. 306 (1988) with changes per attachment”).
Gen. 93]                                                              97

Force to Study Motor Vehicle Towing Practices (“Task Force”),
2008 Md. Laws, ch. 514, and, the following year, extended the
Task Force’s authority to study State and local laws related to
towing practices, 2009 Md. Laws, ch. 704. The Task Force
considered a wide variety of issues stemming from motor vehicle
towing generally, including “numerous problems” related to
trespass towing. See A Report to Governor Martin O’Malley and
the Maryland General Assembly Regarding Task Force to Study
Motor Vehicle Towing Practices 7 (2009) (“Task Force Report”).

      The Task Force’s final report recommended a few changes
that are relevant for our purposes. First, the Task Force
recommended that Subtitle 10A be amended so that its provisions
would apply statewide, rather than only in Baltimore City and
Baltimore County. Id. at 8-9. Second, the Task Force recommended
changing the permissible charge for storage fees from a set fee of
$8 per day to instead be equal to the amount authorized by the local
jurisdiction for the storage of impounded vehicles, because
“[c]apping the daily maximum storage rate for vehicles at the rate
allowable by the political subdivision for police initiated towing
was thought to be a reasonable limit taking into account economic
and geographic differences through the State.” Id. at 10. Finally,
the Task Force recommended imposing a specific maximum limit
(of $400 for towing and $35 per day for storage) on the fees that
could be charged for trespass towing in those jurisdictions “that do
not have a tow rate cap or a daily storage cap” for impound towing.
Id. In other words, the effect of the proposal would be to “[m]ake[]
the tow rate and daily storage rate maximum as set by the political
subdivision [for impound towing] or in the event that no limit is in
place, the limit is $400 for the tow and $35 per day for storage.”
Id. (emphasis added).3

      Two cross-filed bills based on the recommendations of the
Task Force were introduced in 2010. In addition to adopting the
Task Force’s recommendation that Subtitle 10A of the
Transportation Article be made to apply statewide, the proposed
legislation amended TR § 21-10A-04 as urged in the Task Force
Report by, among other things, adding a provision limiting fees for
trespass towing and daily storage to discrete amounts in political
subdivisions without “fee limit[s]” for public safety impound
towing and storage. See S.B. 788, 2010 Leg., Reg. Sess. (First
  3
    We have not been able to find the exact legislative language that was
proposed by the Task Force. Although the table of contents for the Task
Force’s report indicates that a proposed bill was attached as “Appendix
A,” that appendix is not attached to any of the copies of the Task Force
report that we have been able to locate.
98                                                  [107 Op. Att’y

Reader); H.B. 1120, 2010 Leg., Reg. Sess. (First Reader). During
the course of the legislative session, the House Bill was further
amended to clarify the status of local laws related to towing and to
provide that, in addition to fees for towing and storage, trespass
towing services could charge for “the actual cost of providing
notice” that the vehicle was towed. H.B. 1120, 2010 Leg., Reg.
Sess. (Third Reader). Though it appears that the bills were not
particularly controversial—H.B. 1120 passed with amendments
out of both the House Environmental Matters and Senate Judicial
Proceedings Committees with unanimous support—the 2010
session ended without a final version passing both chambers.
Substantially similar bills were introduced—and did not pass—
during the 2011 legislative session. See S.B. 570, 2011 Leg., Reg.
Sess.; H.B. 356, 2011 Leg., Reg. Sess.

      Finally, in 2012, some of the Task Force’s recommendations
became law. See 2012 Md. Laws, ch. 228. As enacted, the
legislation amended Subtitle 10A in three ways relevant to the
questions here.

      First, the provisions of Subtitle 10A were made to apply
statewide, except that those jurisdictions that enact their own laws
regulating trespass towing are exempt from the duties and
limitations provided in TR § 21-10A-04(a), so long as those local
laws are “more stringent” than the State laws regulating “the
parking, towing or removal, or impounding of vehicles.” 2012 Md.
Laws, ch. 228; see also TR §§ 21-10A-01(b)(2), 21-10A-04(a).

     Second, as recommended by the Task Force, the ordinary
maximum daily fee for storage of towed vehicles was changed
from no more than $8 per day to “the fee normally charged or
authorized by the political subdivision from which the vehicle was
towed for the daily storage of impounded vehicles.” 2012 Md.
Laws, ch. 228.

     Third, the Legislature added a provision for those political
subdivisions that did not have a “fee limit for the public safety
towing, recovery, or storage of impounded vehicles,” and
precluded trespass towers in those jurisdictions from charging
more than $250 for “towing and recovering” a vehicle, and more
than $30 per day for storage. Id. The Task Force had
recommended that those default maximums be set at $400 for
towing and $35 per day for storage, Task Force Report at 10, but
Gen. 93]                                                                99

after some debate, the General Assembly ultimately opted for a
lower number.4
      Since these amendments were enacted in 2012, there have
been few changes to § 21-10A-04(a)(1). In 2013, the Legislature
amended and limited the notice provisions of the statute so that
trespass towers could recoup the actual cost of providing the notice
required by TR §§ 21-10A-04(a)(2) and (3), but only in
circumstances where the vehicle was not claimed within 48 hours
of arriving at the storage facility. 2013 Md. Laws, ch. 388.

      Then, in 2021, House Bill 1330 was introduced. As is
relevant here, that bill would have explicitly excluded “any
administrative fees or additional charges or fees for additional
services related to the towing” from the amount of “total fees
normally charged or authorized” that TR § 21-10A-04(a)(1)(i)
permitted trespass towers in certain jurisdictions to double. H.B.
1330, 2021 Leg., Reg. Sess. (First Reader). At the hearing before
the House Environment and Transportation Committee, the bill’s
sponsor said that the state of the law regarding how much private
towing companies could charge to remove cars from private
parking lots was “very nebulous.” Hearing on H.B. 1330 Before
the House Comm. on Env’t & Transp., 2021 Leg., Reg. Sess., at
1:52:50 (Mar. 4, 2021) (statement of Del. Marlon Amprey). He
explained that, currently, towers were permitted to charge double
the amount charged in the city or county where the tow took place,
and that if a city or county did not have an “actual fee set,” then the
cap was $250 for the tow and $30 per day for holding the vehicle.
Id. at 1:52:59-1:54:06. The problem the bill sought to address was
that, as the sponsor explained it, the existing language of TR § 21-
10A-04(a) could be read to include administrative and processing
fees unique to cities and counties in the amount doubled for
trespass towing, and thus, in his opinion, the law was “not a fair
law as it’s currently constructed.” Id. at 1:53:11-1:54:28. The
sponsor withdrew the bill before second reading.


  4
     The 2012 law also added a provision permitting trespass towers to
charge the “actual cost” of providing the required notice. 2012 Md.
Laws, ch. 228. Currently, a trespass tower may charge “the actual cost”
of providing the required notice to the owner, any secured party, and the
insurer of record, unless the owner, the owner’s agent, the insurer of
record, or any secured party retakes possession of the vehicles within 48
hours of its arrival at the storage facility. See TR §§ 21-10A-04(a)(1)(iv)
and (b). The statute also requires the person towing to notify the police
department and the owner, any secured party, and the insurer of record
that the vehicle was towed. Id. §§ 21-10A-04(a)(3) and (4).
100                                                     [107 Op. Att’y

B.       Baltimore City’s Local Towing Laws

      Because TR § 21-10A-04 imposes limits on the fees that may
be charged for trespass towing based on the fees charged or
authorized by local jurisdictions for public safety impound towing,
it is necessary to provide some background about how local
governments set fees for impound towing. We will use Baltimore
City, which requested this opinion, as an example.
      Article 31, Subtitle 31 of the Baltimore City Code contains
provisions for “clear streets and impoundment.” Under these
provisions, a vehicle may be “impounded” in Baltimore City if it
is: obstructing traffic; illegally parked on “any street, lane, or
alley”; abandoned, as defined by State law in the Transportation
Article; “involved in an accident or other disablement”; recovered
by police after being reported stolen; or parked on a street, lane, or
alley without displaying current registration or with its vehicle
identification number obscured. Baltimore City Code, Art. 31,
§§ 31-6 through 31-10, 31-12 (2021).5 The owner of a vehicle that
has been impounded by the City for any of these reasons “may be
charged a maximum of $150 for the tow,” unless the vehicle is a
commercial vehicle or the tow occurs under certain extenuating
circumstances, such as if the vehicle must be removed from “an
embankment, ditch, waterway, trench, hole, or heavily wooded
area.” Id. § 31-11(a). “Additional storage fees, administrative fees,
and fines for outstanding parking violations may also be charged
as allowed by applicable laws and regulations.” Id. § 31-11(b). For
non-commercial vehicles impounded by the City and towed to its
auto pound, storage charges are $50 for the first 48 hours or “any
shorter period,” and $15 for each 24-hour period or part of a 24-
hour period following the first 48 hours. Id. § 31-47.

     Part 4 of Subtitle 31 provides for impoundment procedures.
Those provisions establish a Towing Division6 within the
Department of Transportation and require the Director of
Transportation (“Director”) to provide an “auto pound or storage

     A section in a different part of Subtitle 31 authorizes “impounding
     5

or immobilization” of an unattended vehicle where it has three or more
“unsatisfied citations” for parking violations and 30 days or more have
elapsed since the third citation issued. Baltimore City Code, Art. 31,
§ 31-21.
   6
     The Towing Division is “responsible for managing the towing of
vehicles on all City property, including but not limited to roads, alleys,
and public parking lots.” Baltimore City Dep’t of Transp., “Towing
Division,” https://transportation.baltimorecity.gov/towing (last visited
March 17, 2022).
Gen. 93]                                                           101

area of sufficient size and staffed with sufficient personnel and
equipment to receive, hold, and dispose of the motor vehicles
delivered to it.” Id. § 31-41. The Police Commissioner, in turn, is
directed to cause the removal of vehicles that are “abandoned,
parked, stopped, left unattended in violation of law, or obstructing
traffic,” id. § 31-42(a), apparently using either City-employed
towing crews or private towing companies. And for those vehicles
that are “stolen, disabled by accident or otherwise, or parked so as
to block the entrance to a driveway in an impoundment zone,” the
Police Commissioner is generally required to use private licensed
towers (called medallion towers7) to tow the vehicles to the City’s
auto pound. Id. § 31-42(b) (requiring, “except in emergency
situations,” that the Police Commissioner employ private,
“licensed towers or towing companies” to tow such vehicles).8

      The Code also directs that the specific fees charged for
removal of the vehicles under § 31-42(b) by these private, licensed
medallion towers “shall be set in advance, arrived at by agreement
between the towers, the [Police] Commissioner, and the Director,”
with any disputes settled by the Commissioner. Id. § 31-42(d)(1).
But even if the towing “is performed by City forces or vehicles,”
that same schedule of charges apparently applies, and “[s]uch
towing charges will be added to the cost of storage” as specified by
the Code. Id. § 31-42(d)(2); see also id. § 31-47 (providing that
storage fees are ordinarily $50 for the first 48 hours or less and $15
for each 24-hour period thereafter). Regardless of whether the
towing is done under § 31-42(a) or § 31-42(b), the Code specifies
that the maximum fee for the act of towing a non-commercial

  7
     See, e.g., Baltimore City Code, Art. 31, § 22-1(c) (defining
“[m]edallion towing company” to mean a towing company licensed
under City law); Baltimore City Dep’t of Transp., “Towing Division,”
https://transportation.baltimorecity.gov/towing (last visited March 17,
2022) (describing medallions as “third-party vendors of City towing
services” that “follow the same rules and protocols as City towing
crews”).
   8
     A different subtitle of the Traffic and Transit Article governs the
licensing and regulation of the private tow companies employed to tow
these vehicles. See Baltimore City Code, Art. 31, §§ 22-1 through 22-
33. Subtitle 22’s provisions relate to “accident towing” of disabled
vehicles—defined in the Code to include those found stolen or held for
evidence, id. § 22-1(b)—and require that towers of disabled vehicles
generally be licensed as a “medallion towing company,” id. § 22-6(a)(1).
As we understand it, to the extent that they are the private towers
employed under Art. 31, § 31-42(b), these “accident” towers are part of
the City’s overall impound towing scheme.
102                                                    [107 Op. Att’y

vehicle performed under non-extenuating circumstances cannot
exceed $150. See id. § 31-11(a) (providing the maximum for
towing under Subtitle 31, “clear streets and impoundment”), § 22-
9(b) (providing the maximum fee for “accident” towing).9

      The $150 fee limitation found in both § 31-11 and § 22-9(b)
is relatively new, having been added in 2014. See City of
Baltimore, Ordinance No. 14-266 (2014) (adding those
limitations). Before that, the actual fees charged for the impound
towing of vehicles were still, as they are now, a product of an
agreement between City officials and the private towers that were
sometimes employed, but that agreement was apparently
unrestrained by any limitations in the Code as to what those fees
might be. See Baltimore City Code, Art. 31, § 95 (1983 Repl. Vol.).
As is the case now, that same schedule of charges applied “[i]n the
event towing is performed by City forces or vehicles and no
employment of towers [was] necessary.” Id.

      Currently, it is our understanding that both the City and private
towers charge $130 to tow vehicles impounded from locations east
of Charles Street and $140 to tow vehicles impounded from
locations west of Charles Street. Baltimore City Dep’t of Transp.,
“Towing Fees,” https://transportation.baltimorecity.gov/towing/fees
(last visited March 18, 2022); see also Memorandum on City
Council Bill No. 14-0350 from William M. Johnson, Director,
Dep’t of Transp., to the President and Members of the City Council
(June 27, 2014) (reporting that both private “accident” towers and
the City’s fleet of towing vehicles charge either $130 or $140 per
tow, depending on the location). These fees apparently represent
the amounts negotiated between the private towers licensed to
perform impounds for the City and City officials, and subsequently
approved by the City’s Board of Estimates, which has authority
over the City’s contracts for services. See Charter of Baltimore
City, Art. VI, § 11(a), (d); Baltimore City Code, Art. 31, § 31-
42(d)(1).

     In addition to the local impound towing laws discussed above,
Baltimore City also regulates the licensure of and, to a certain
extent, the fees charged by private companies engaged in trespass
towing. See generally Baltimore City Code, Art. 15, §§ 22-1
through 22-18. The Subtitle creates a Board of Licenses for
Towing Services (“Tow Board”) comprising City officials,
  9
    To be clear, that $150 maximum does not apply to the “[a]dditional
storage fees, administrative fees, and fines for outstanding parking
violations” that “may also be charged as allowed by applicable laws and
regulations” under § 31-42(a). Baltimore City Code, Art. 31, § 31-11(b).
Gen. 93]                                                          103

representatives from the property management and trespass towing
industries, and one citizen. Id. § 22-2. The Tow Board is
authorized to adopt rules and regulations to “carry out the purpose
and intent” of Subtitle 22, id. § 22-3(a), and to oversee the fees that
trespass towing companies charge, see id. § 22-8 (requiring
applicants for trespass towing licenses to “file with the Board a
schedule setting forth the applicant’s proposed charges for towing
and for any services incident to towing,” and precluding any
change in charges “without filing with the Board an amended
schedule showing the charges proposed”). But the Tow Board is
not empowered to set, on its own, the fees charged by private
trespass towers; rather, those fees are governed by TR § 21-10A-
04, unless and until the City opts to adopt its own ordinances more
stringently regulating trespass towing fees. See TR §§ 21-10A-
01(b); 26-301(b)(3).10

                                II
                              Analysis

      Your question is one of statutory interpretation, the ultimate
goal of which is to “ascertain and effectuate the General
Assembly’s purpose and intent when it enacted the statute.”
Wheeling v. Selene Finance LP, 473 Md. 356, 376 (2021) (citation
omitted). To achieve that goal, we look first to the “normal, plain
meaning of the language of the statute, reading the statute as a
whole to ensure that no word, clause, sentence or phrase is rendered
surplusage, superfluous, meaningless or nugatory.” Berry v.
McQueen, 469 Md. 674, 687 (2020). Generally, where the
language of a statute is unambiguous, we give effect to the statute
as written. Kushell v. Department of Nat. Res., 385 Md. 563, 577
(2005). At the same time, it may also be “beneficial to review the
legislative history both as a check on [a] plain language reading and
to eliminate alternate theories of legislative intent.” Washington
Gas Light Co. v. Maryland Pub. Serv. Comm’n, 460 Md. 667, 686
(2018). A meaningful review of a statute’s legislative history will
employ all available “resources and tools of statutory
construction,” Watts v. State, 457 Md. 419, 430 (2018), including
“the derivation of the statute, comments and explanations regarding
it by authoritative sources during the legislative process, and
amendments proposed or added to it; the general purpose behind
the statute; and the relative rationality and legal effect of various
  10
      In 2021, several Baltimore City councilmembers introduced a bill
that would amend the City’s trespass towing laws in several ways,
including by placing a $250 limit on the fee that trespass towers are
permitted to charge for towing services. See City of Baltimore, Council
Bill No. 21-0125 (First Reader).
104                                                      [107 Op. Att’y

competing constructions,” Lillian C. Blentlinger, LLC v.
Cleanwater Linganore, Inc., 456 Md. 272, 295 (2017).
A.        What Fees May be Doubled

      Your first question is: which of the towing-related fees in TR
§ 21-10A-04 may be doubled? Under the statute, a trespass tower
generally may not charge “more than” certain amounts that are
specified in an enumerated list. TR § 21-10A-04(a)(1). That
enumerated list, in turn, refers to three separate types of charges
related to the act of towing a vehicle, the subsequent storage of a
towed vehicle, and the provision of notice that a vehicle was towed
and stored. More specifically, a trespass tower ordinarily may
charge (1) “twice the amount of the total fees normally charged or
authorized by the political subdivision for the public safety
impound towing of vehicles,” (2) “the fee normally charged or
authorized by the political subdivision from which the vehicle was
towed for the daily storage of impounded vehicles,” and (3) for the
“actual cost of providing notice under th[e] section.” Id.
(emphases added).

      As an initial matter, it is clear from the text and structure of
the statute that the General Assembly did not intend to permit the
doubling of charges for storage of impounded vehicles or for notice
as part of the “total fees” for impound towing. That is because the
word “twice” is used only to modify the fees “normally charged or
authorized” for the towing of vehicles as provided in subparagraph
(a)(1)(i) and does not appear in the later subparagraphs that refer
separately to charges for storage and notice. If the General
Assembly had intended the storage and notice fees to be doubled,
then it would have included “twice” in those later subparagraphs
(or would have used the word to modify paragraph (a)(1) in its
entirety). We can say with a high degree of confidence, therefore,
that storage and notice fees are not included in the “total fees” that
are to be doubled. Instead, the total fees for impound towing are
doubled and then added to the non-doubled storage fee (if
applicable) that is normally charged or authorized for impounded
vehicles in the jurisdiction and the actual cost of notice (if
applicable) to determine the overall maximum fee that may be
charged for trespass towing.11
     11
     The legislative history also supports this view. A bill introduced in
1988, as well as an early draft of the one introduced in 1989, set discrete
monetary limits on what trespass towers were permitted to charge. The
1988 bill allowed trespass towers statewide to charge no more than $50
“for the towing of the vehicle from the parking lot,” and made no
Gen. 93]                                                             105

     The text of the statute is less clear, however, as to what other
fees related to the “public safety impound towing of vehicles”
might be included in the “total fees” that may be doubled under TR
§ 21-10A-04(a)(1)(i). For example, should Baltimore City’s
“administrative” fee for impound towing be included in the “total
fees” that are doubled to determine the maximum fee for trespass
towing? See Baltimore City Code, Art. 31, § 31-11(b). Or what
about fines for outstanding parking violations that vehicle owners
might have to pay before recovering their vehicles from the
impound lot? See id. The statutory language is not entirely clear
on those points, see Letter from Jeremy M. McCoy, Assistant
Attorney General, to Delegate Brooke E. Lierman, at 3 (Dec. 30,
2020) (explaining that “total fees” could arguably include
administrative fees)12, so we turn to the legislative history and the
general purpose of the statutory scheme for guidance.

      To start, it is important to remember that in 1989, when what
became TR § 21-10A-04(a)(1) was introduced and enacted, its
provisions applied only to Baltimore City and Baltimore County.
It is thus reasonable to assume that the contemporaneous
“impound” towing practices of those jurisdictions informed the
statute as originally enacted in 1989. Indeed, that assumption finds
support in the legislative history. While the bill was being
considered during the 1989 session, for example, it was amended
so that towers could not charge more than “twice the amount
normally charged or authorized by the political subdivision for the
impound towing of vehicles.” H.B. 1303, 1989 Leg., Reg. Sess.
(Second Reader) (emphases added).             The addition of “or
authorized” and “impound” to the text of the bill changed the
standard for allowable trespass towing fees so that it mirrored the
impound practices outlined in the Baltimore City Code, under
which either City forces or private towers might be called upon to
impound vehicles. See Baltimore City Code, Art. 31, § 95 (1983
Repl. Vol.). That is, if the “City’s forces” performed the impound,

reference whatsoever to charges for storage. H.B. 306, 1988 Leg., Reg.
Sess. (First Reader). Handwritten notes on an early draft of House Bill
1303 of 1989, meanwhile, reveal the sponsor’s decision to raise the
maximum allowable fee for towing in Baltimore City and County to $75,
and to permit charges of “no more than $10 per day for storage.” Del.
Curt Anderson’s Work Papers, Bill File on H.B. 1303, 1989 Leg., Reg.
Sess. The intent to treat towing and storage as separate and distinct
chargeable categories is thus clear from the very beginning.
   12
      Although that advice letter also left open the question of whether
fees for storage and notice might be included within the “total fees” that
may be doubled, we have already concluded above that such fees may
not be doubled.
106                                                     [107 Op. Att’y

there would be an amount “normally charged” by the City; if
private towers performed the impound, the City “authorized” those
towers to charge a pre-determined amount.13

      To understand what is meant by the “total fees normally
charged or authorized” for impound towing, then, we look to the
impound towing practices of Baltimore City and Baltimore County
as they existed in 1989. We will focus here on Baltimore City, as
its practices are the most helpful in understanding the meaning of
the statute.

      The City Code, for its part, provided at the time that “[t]he
towing charges shall be set in advance, arrived at by agreement by
the towers, the [Police] Commissioner and the Director,” and that
“[i]n the event towing is performed by City forces or vehicles and
no employment of towers becomes necessary, the same schedule of
charges shall apply,” and would be “added to the cost of storage”
specified by the Code. Baltimore City Code, Art. 31, § 95 (1983
Repl. Vol.) (emphases added).

      That the City Code referred to a “schedule of charges” for the
act of towing a vehicle, and used the term to refer back to the
“towing charges” mentioned earlier in the same section, suggests
that there was not one lump sum fee charged for the act of towing
but rather an itemized list of distinct fees that are all related to the
act of towing a vehicle. See Black’s Law Dictionary (11th ed.
2019) (defining “schedule” as a “written list or inventory; esp., a
statement that is attached to a document and that gives a detailed
showing of the matters referred to in the document”). There might
have been, for example, a flat fee charged in each case for
responding to tow a vehicle, and then a certain amount charged per
mile towed. Cf. Baltimore City Code, Art. 31, § 22-9(a) (charges
for “[accident] towing and for services incident to towing” may be
“measured by mileage, time, and type of service”); id. Art. 15,

  13
      The Baltimore County Code contained a similar scheme. Under
Baltimore County’s ordinances at the time, the Chief of Police was
authorized to “take possession of and remove any motor vehicle parked
upon any boulevard or through street in the county during the hours when
parking on any such boulevard or through street is prohibited.”
Baltimore County Code, § 17-27(a) (1978). To do so, the Chief of Police
was further “authorized to seize and remove motor vehicles by means of
county equipment or by contract,” and to store such vehicles “either upon
county property or upon private property by suitable contract; provided,
that any contract for the removal or storage of impounded motor vehicles
[was] entered into pursuant to the purchasing provisions of th[e] Code.”
Id. § 17-27(c) (1978 & 1988/89 Supp.) (emphasis added).
Gen. 93]                                                           107

§ 22-8(b) (charges for trespass towing may be based on “mileage
time, and type of service,” or measured on a “flat fee basis”).14
      Documentation of contemporary towing rates found in the bill
file for H.B. 306, introduced in 1988, supports this understanding
of how fees for a tow itself were broken down. See “Current
Metropolitan Area Towing Rates,” Bill File on H.B. 306, 1988
Leg., Reg. Sess. (providing a list of total fees charged by various
towing companies, including two in the Baltimore area, and
indicating the breakdown of that total for certain companies); see
also Patton v. Wells Fargo Fin. Md., 437 Md. 83, 99-100 (2014)
(relying on documents found in a bill file, including written
testimony and copies of federal legislation on the same topic as the
State bill); Ford Motor Credit Co. v. Roberson, 420 Md. 649, 666
n.13 (2011) (relying on a Department of Legislative Services chart
in the bill file). According to that comparison, some companies
charged only a per-mile fee, while others appear to have charged a
flat fee (often referred to in industry parlance as a hookup fee) plus
mileage.

     We recognize that, as currently written, the City Code allows
for “[a]dditional storage fees, administrative fees, and fines for
outstanding parking violations” to be charged on top of the fee for
impound towing, Baltimore City Code, Art. 31, § 31-11(b), and that
this provision is contained in the section governing “maximum
charges.” Based on this provision, one might argue that all of these
fees comprise the “total fees” charged or authorized for a public
safety impound tow and that, therefore, in Baltimore City, trespass
towers are permitted to double not only fees for towing, but also
these “additional storage fees, administrative fees, and fines for
outstanding parking violations.”

     But when § 21-10A-04 was enacted in 1989, the City Code
contained no such provision. Instead, the City Code merely
directed towers, the Commissioner, and the Director to set the
“towing charges” in advance and allowed the City to add those
towing charges to the separate cost of storage. Baltimore City


  14
     The bill file for H.B. 1303, introduced in 1989, contains a copy of
the local bill introduced by Councilmember Ambridge that created the
Tow Board and included this provision addressing the approval and
measuring of charges. See Draft Bill Establishing Baltimore City Tow
Board, Bill File on H.B. 1303, 1989 Leg., Reg. Sess. Thus, the members
of the General Assembly were presumably aware of this proposed
measure of charges—i.e., by “mileage, time, and type of service.”
108                                                        [107 Op. Att’y

Code, Art. 31, § 95 (1983 Repl. Vol.).15 That is important because
the language of TR § 21-10A-04(a)(1) has, since its original
enactment, referred to charges for “impound towing,” not simply
“impoundment” or “impounding” in general. Indeed, it is worth
noting that, today, the City Code continues to distinguish between
the charges for impound “towing,” Art. 31, § 31-11(a), and “other
charges,” id. § 31-11(b), which together comprise the maximum
charges for an “impoundment” governed by Subtitle 31 as a whole.
      What is more, given H.B. 1303’s purpose of combating
“many well-publicized abuses by towing companies and parking
lot owners in the Baltimore area,” including the charging of
“exorbitant fees,” Floor Report, Senate Jud. Proc. Comm., H.B.
1303, 1989 Leg., Reg. Sess., at 2, it would defy common sense to
suggest that the Legislature meant to authorize trespass towing
companies to increase their fees based on a doubling of impound
charges, such as fines owed to the City for parking violations, that
are entirely unrelated to the types of costs incurred by private
towers. See Rose v. Fox Pool Corp., 335 Md. 351, 358-59 (1994)
(statutes must be “construed in accordance with [their] general
purposes and policies”).16
   15
       The bill file for Senate Bill 570, introduced in 2011, contains a chart
that compared the maximum trespass towing rates permitted in counties
that licensed trespass towers, and we recognize that the maximum rate
listed in that chart for trespass towing in Baltimore City appears to have
been calculated by doubling each of the “maximum charges” related to
impounding, including the administrative fee, and then adding them
together. See “Maximum Trespass Towing Rates,” Bill File on S.B. 570,
2011 Leg., Reg. Sess. From this, one might argue that the Legislature
was aware that all of these fees were being included in the “total fees”
that were doubled under the statute as currently constructed and that its
failure to take corrective action is evidence of its intent to permit such
fee practices. However, the chart neither indicates how the maximums
were calculated, nor provides references to the local impound towing
laws ostensibly used to calculate those rates. In other words, it would
not have been clear to a legislator reading the chart that the maximum
fee listed for Baltimore City was calculated by doubling all of the fees,
including the administrative fees. We therefore do not consider the chart
as convincing evidence that the Legislature was on notice that Baltimore
City was doubling all fees associated with the entire process of
impounding a vehicle and, by failing to further clarify the term “total
fees,” gave tacit approval to the practice.
    16
        In fact, it is especially clear that fines for traffic or parking
violations would not be included within the fees that are doubled under
TR § 21-10A-04(a)(1)(i), because those types of charges do not arise in
a normal tow—but rather only under certain limited circumstances—
they would not be part of the fees “normally charged or authorized.” TR
§ 21-10A-04(a)(1)(i) (emphasis added).
Gen. 93]                                                              109

      In sum, because both the text of TR § 21-10A-04(a)(1) and its
legislative history make plain the General Assembly’s intent to
treat fees for towing as separate from fees for storage and notice
(and to treat them differently for purposes of calculating allowable
charges for trespass towing), we conclude that the “total fees
normally charged or authorized” do not include fees for storage or
notice, nor fines owed for violating traffic or parking laws.
Similarly, as to administrative fees, although it is not entirely clear
from the text of the statute itself, the legislative history leads us to
conclude that the Legislature likely did not intend to include, in the
“total fees” doubled under TR § 21-10A-04(a)(1)(i), administrative
fees charged by a political subdivision for impounding a vehicle.17
Rather, it appears that the intent was for only those fees directly
related to the act of towing a vehicle to be doubled pursuant to TR
§ 21-10A-04(a)(1)(i).

B.        Meaning of “Normally Charged or Authorized”

      Your second question, about the meaning of and relationship
between the phrases “fees normally charged or authorized” and
“fee limit,” is more difficult to answer. As explained above, the
maximum fees that may be charged for trespass towing in a
jurisdiction are ordinarily determined based on the fees “normally
charged or authorized” in that local jurisdiction for public safety
impound towing and the storage of an impounded vehicle. TR
§ 21-10A-04(a)(1)(i), (ii). But the statute provides for a different

     17
      The bill introduced in 2021, which would have explicitly excluded
“any administrative fees or additional charges or fees for additional
services related to the towing,” from the amount that could be doubled
under TR § 21-10A-04(a)(1)(i), could arguably be taken as evidence that
at least one legislator believed that the subsection as written permits the
doubling of the administrative fees charged by a political subdivision for
public safety impound towing. H.B. 1330, 2021 Leg., Reg. Sess. (First
Reader); see also Fiscal & Policy Note, H.B. 1330, 2021 Leg., Reg.
Sess., at 1 (“[T]he bill alters the amount a person may charge for towing
by specifying that the total permissible charges authorized under State
law exclude any administrative fees or additional charges or fees for
additional services related to the towing.”). However, although the
Legislature’s failure to pass a bill can be “significant where bills have
repeatedly been introduced in the General Assembly to accomplish a
particular result, and where the General Assembly has persistently
refused to enact such bills,” Moore v. State, 388 Md. 623, 641 (2005),
here we have neither repeated introductions of this language nor a
persistent refusal by the General Assembly to adopt it. Rather, the bill—
which represents the first time any limiting or clarifying language related
to “total fees” was proposed—was withdrawn by its sponsor before the
measure was even considered by the entire General Assembly.
110                                                    [107 Op. Att’y

rule if the local jurisdiction does not have a so-called “fee limit”
for public safety towing: “If a political subdivision does not
establish a fee limit for the public safety towing, recovery, or
storage of impounded vehicles, [the maximum charges are] $250
for towing and recovering a vehicle and $30 per day for vehicle
storage.” TR § 21-10A-04(a)(1)(iii) (emphasis added). So the
question is—what does “fee limit” mean in this context? Is it the
same as the “fee[] normally charged or authorized” in the
jurisdiction or does it refer to something else?

      Before we decide that question, however, we first need to
understand what the phrase “fees normally charged or authorized”
was intended to mean. As explained above, see Part II.A, supra,
our understanding is that an amount “normally charged” refers to a
fee when the political subdivision itself is performing an impound-
related tow, while an amount “normally . . . authorized” refers to a
fee when the political subdivision sets or approves the fees charged
by private companies licensed to do the impound towing. But,
either way, the point is that the local jurisdiction is setting
limitations, through legislative enactment or through some other
formal means, on the fees that may be charged for public safety
impound towing. That is, the “normal” fees to be charged or
authorized are subject to oversight and control by the government;
they are not merely the product of the practices of private towing
companies that, though they might converge around an amount that
is “normal” to charge for a public safety impound tow, are
nevertheless unrestrained. In other words, the fee “normally
charged or authorized” in a jurisdiction is the predetermined, fixed
amount the jurisdiction charges (or authorizes private towers to
charge) for an ordinary public safety impound-related tow that
takes place under normal circumstances. Although the actual fee
for a particular impound tow might be higher or lower than
ordinary under certain circumstances (such as if there is a surcharge
for the towing of a vehicle out of a ditch), the fee “normally charged
or authorized” is the set fee for a normal tow.18

  18
      Unfortunately, given the varied towing practices around the State,
it will not always be easy to determine this amount in practice. In
Baltimore City, for example, the amount “normally charged or
authorized” by the City for impound towing appears to be $130 for
vehicles east of Charles Street and $140 for vehicles west of Charles
Street. See Baltimore City Department of Transportation, Towing Fees,
https://transportation.baltimorecity.gov/towing/fees (last visited March
18, 2022). Assuming that the fee “normally charged or authorized” is
either $130 or $140, however, there is no guidance in the statute about
how to choose between the two. While the City is in the best position to
Gen. 93]                                                             111

      With that understanding, we return to the question of whether
“fees normally charged or authorized” in subparagraph (a)(1)(i)
means the same thing as “fee limit[s]” in subparagraph (a)(1)(iii).
At first blush, one’s instinct might be that the two concepts are
entirely different. In ordinary parlance, after all, the term “fee
limit” implies a maximum allowable fee, while the amount
“normally charged or authorized by the political subdivision”
might well be lower than that maximum allowable fee. It is also
true that “when a legislature uses different words, especially in the
same section or in a part of the statute that deals with the same
subject, it usually intends different things.” Toler v. Motor Vehicle
Admin., 373 Md. 214, 223 (2003).

   At the same time, neither phrase is specifically defined, and the
statutory scheme becomes more difficult to follow if the fee
“normally charged or authorized by a political subdivision” does
not qualify as a “fee limit” under subparagraph (a)(1)(iii). If read
that way, the fee normally charged or authorized by the local
jurisdiction for impound towing (which the statutory design
suggests is the usual basis for calculating the allowable fees for
trespass towing) becomes entirely irrelevant unless the jurisdiction
also has an overall maximum cap on fees for impound towing. It
is not clear to us that the General Assembly intended that result,
especially given that having a set fee that is normally charged or
authorized already imposes a substantial limitation on the fees that
can permissibly be assessed for impound towing. It is thus possible
the term “fee limit” was meant to encompass a variety of ways in
which a local jurisdiction might set limitations on the fees that can
be charged for public safety impound towing. In other words,
perhaps the General Assembly meant “a fee limit” to refer more
generally to a limitation on the fees that can be assessed for
impound towing, one of which might be to have a predetermined,
fixed amount that is “normally charged or authorized” by the local
jurisdiction.

determine which fee is properly characterized as the fee “normally
charged or authorized,” we note that the City’s main impound lot is
located at 6700 Pulaski Highway, far on the eastern side of the City, and
it appears that this location accounts for the higher fee for towing
vehicles from the western side of the City. See Memorandum on City
Council Bill No. 14-0350 from William M. Johnson, Director, Dep’t of
Transportation, to the President and Members of the City Council (June
27, 2014) (explaining that the fee differential “accommodates for the
extended distance of the tow from the west side of the City to the tow
yards on the east side”). Our sense, then, is that $130 is more likely the
“normal” fee, and that vehicles located further from the auto pound are,
in effect, assessed an additional $10 to compensate for the longer haul.
112                                                     [107 Op. Att’y

     In light of that ambiguity, we turn to the legislative history for
further guidance. To begin, it is important to remember that Senate
Bill 401 was largely based on recommendations made by the
towing practices Task Force in 2008. See Floor Report, Senate Jud.
Proc. Comm., S.B. 401, 2012 Leg., Reg. Sess., at 1 (“This bill
generally implements the Task Force to Study Motor Vehicle
Towing Practices’ recommended legislative changes relating
primarily to the regulation of nonconsensual towing of vehicles
from private property and the disposition of towed vehicles.”).

      A close reading of the Task Force Report suggests that the
term “fee limit” did not mean only a legislatively enacted
maximum fee, but rather was intended to encompass a broader
understanding of what it means to limit fees that may be charged,
which would include the “fees normally charged or authorized” by
a political subdivision, at least as we understand that concept.
More specifically, the Task Force indicated that it had been
“uncomfortable with potential areas that do not have a tow rate cap
or a daily storage rate cap,” and that “[t]o address this, the Task
Force voted . . . in favor of placing maximum limits, only where
there is no local cap, of $400 for the tow and $35 per day for
storage.” Task Force Report at 10 (emphasis added). In 2008 and
2009, when the Task Force was meeting and deliberating,
Baltimore City did not appear to have any sort of set, maximum
“cap” in its code for impound or any other form of towing. See
Baltimore City Code, Art. 31, § 95 (1983 Repl. Vol.) (fees for
impound towing set by agreement between towers, the Police
Commissioner, and the Director of Public Works, with no
limitation in the Code as to how high those fees could be). 19 Yet,
earlier in its report, the Task Force indicated that there had been
“consensus that [Subtitle 10A] worked relatively well in Baltimore
City and County,” Task Force Report at 7, which would suggest
that Baltimore City and County were not among the “cap”-lacking
areas causing discomfort and, further, that the Task Force expected
that TR § 21-10A-04(a)(1)(i) and (ii)—and not the new provision
for jurisdictions without a “fee limit”—would continue to apply in
Baltimore City and County.


  19
      Arguably, the City’s code did have a cap for fees related to storage
of impounded vehicles. See Baltimore City Code, Art. 31, § 96 (1983
Repl. Vol.) (storage charges for non-commercial vehicles are $15 for the
first 48 hours and $4 per day thereafter). Section 31-11(a) of Article 31,
which provides that the owner of an impounded vehicle may be charged
a maximum of $150 for impound-related towing unless the vehicle
requires certain “specialized and exceptional services” for removal, was
not added to the Code until 2014.
Gen. 93]                                                          113

      The Task Force Report also sheds light on how the Task Force
viewed the relationship between the concepts embodied by the
phrases “fees normally charged or authorized” and “fee limit.”
Throughout its report, the Task Force referred to the rates normally
charged or authorized in the jurisdiction as a type of “limit.” For
example, the Task Force explained that its proposal “ma[de] the
tow rate and daily storage rate maximum as set by the political
subdivision [i.e., based on the amount normally charged or
authorized by the jurisdiction] or in the event that no limit is in
place, the limit is $400 for the tow and $35 per day for storage.”
Task Force Report at 10 (emphasis added). Similarly, the report
also explained the recommended changes to subsection (a)(1)(ii)’s
storage fees provision: “Capping the daily maximum storage rate
for vehicles at the rate allowable by the political subdivision for
police initiated towing was thought to be a reasonable limit taking
into account economic and geographic differences throughout the
State.” Id. (emphases added). Thus, it seems that the Task Force
understood the word “limit” to describe both the concept embodied
by TR § 21-10A-04(a)(1)(i)’s “fees normally charged or
authorized” language and the substantive recommendation later
articulated as a “fee limit” in TR § 21-10A-04(a)(1)(iii). This, in
turn, suggests that the Task Force might have viewed these two
phrases—“fees normally charged or authorized” and “fee limit”—
as conceptually interchangeable or that, at least, it viewed the “fees
normally charged or authorized” as a type of “fee limit.”

      The legislative history of the bills subsequently introduced to
implement the Task Force’s recommendations also suggests that
the General Assembly had the same general understanding. For
example, the Senate Floor Report related to the 2012 bill advised
that “[t]he bill establishes the towing and daily storage rates based
on the limits set by the political subdivision for a public safety tow
from which the vehicle was towed, or if no limit is established, no
more than $250 for towing or $30 per day for storage.” Floor
Report, Senate Jud. Proc. Comm., S.B. 401, 2012 Leg., Reg. Sess.,
at 2 (emphases added); see also Floor Report, Env’t Matters
Comm., H.B. 1120, 2010 Leg., Reg. Sess., at 2 (containing nearly
identical language). That summary is illuminating because the
phrase “the limits set by the political subdivision” in the summary
clearly refers to the fees that are “normally charged or authorized”
by the jurisdiction—because those were the only possible “limits”
found in TR § 21-10A-04(a) at the time—and suggests that the
default maximum in subparagraph (a)(1)(iii) is triggered only if
there are no such “limits.” Similarly, at a committee hearing on the
2012 legislation that ultimately became law, the sponsor explained
that the fees for trespass towing were largely “left to local
114                                                     [107 Op. Att’y

jurisdictions,” and that the bill would only apply if there were no
“action” at the local level. Hearing on H.B. 160 Before the House
Comm. on Env’t Matters, 2012 Leg., Reg. Sess., at 00:04:20 (Feb.
21, 2012) (statement of Del. Doyle Niemann).

      These statements suggest that subsection (a)(1)(iii) was added
to set default limits for those jurisdictions whose fees would not
have been regulated at the local level, either by stricter trespass
towing laws or via the locality’s “limits” on fees for public safety
impound towing. Although one way for a political subdivision to
achieve such “limits” might be by codifying a maximum allowable
charge for impound towing, the Legislature appeared to recognize
that another way was by having set fees that were “normally
charged or authorized” by the government for those tows. The
statements contained in the floor reports—that the tow and storage
rates were “based on the limits set by the political subdivision for a
public safety tow”—further support the conclusion that the General
Assembly meant the term “fee limit” in TR § 21-10A-04(a)(1)(iii)
to include the “fees normally charged or authorized” found in TR
§ 21-10A-04(a)(1)(i) and (ii). Thus, the history of TR § 21-10A-
04(a) reveals that legislators (and those with knowledge of the
trespass towing industry) have treated the phrase “fees normally
charged or authorized by a political subdivision” as a type of “fee
limit” for purposes of subsection (a)(1)(iii), despite the fact that the
two terms might not, in ordinary usage, be synonymous.

     In fact, it appears that the Legislature may have contemplated
three broad categories of political subdivisions that would be
subject to TR § 21-10A-04(a)20 and that the default fees in
subparagraph (a)(1)(iii)’s “fee limit” provision were intended to
apply only to the third category. The first category would include
those jurisdictions with maximum limits for public safety impound
towing and storage set by code or some sort of regulation with legal
force. These jurisdictions would have had clear “fee limits” for
impound towing and thus would not have been considered subject
to the default limits for trespass towing in TR § 21-10A-
04(a)(1)(iii).21

  20
      As a reminder, a local jurisdiction would not be subject to TR § 21-
10A-04(a) if it chose to adopt its own more stringent limits on trespass
fees via local law. See TR § 21-10A-01(b)(2); see also TR § 21-10A-
04(a) (providing that the fees limitation on trespass towing apply
“[u]nless otherwise set by local law”).
   21
      In these jurisdictions, there might be a question as to which
impound towing fee is the fee “normally charged or authorized” and,
Gen. 93]                                                            115

      The second category would comprise jurisdictions that might
not have had discrete monetary limits set in their codes for public
safety impound towing but did have other means of formally
limiting and fixing the fees that were charged for impounding
vehicles—for example, by having predetermined fees and
requiring, as Baltimore City did in 2012 and still does, that the fees
be negotiated by the private towers and the City and ultimately
approved by a spending board—and thereby creating a fee that was
“normally charged or authorized.” See Baltimore City Code, Art.
31, § 31-42(d) (2000 & 2008 Supp.). Because the City had been
subject to TR § 21-10A-04 since 1989, and the members of the
Task Force appeared to agree that the law was working “relatively
well,” the City and any other jurisdictions with similar schemes to
determine and fix fees that are “normally charged or authorized”
for public safety impound towing likely would also not have been
considered subject to subsection (a)(1)(iii).

      Third would be those jurisdictions that did not set any formal,
predetermined limits on the amount of the fees charged for public
safety impound towing and thus have neither a maximum fee nor a
fee “normally charged or authorized” as we understand that term.
Although we have not reviewed every local jurisdiction’s towing
scheme and cannot categorize them with certainty, these were
likely the types of jurisdictions that the Task Force had in mind
when it recommended that the General Assembly add TR § 21-
10A-04(a)(1)(iii)’s “fee limit” provision. Cf. Hearing on H.B. 160
Before the House Comm. on Env’t Matters, 2012 Leg., Reg. Sess.,
at 00:04:20 (Feb. 21, 2012) (statement of Del. Doyle Niemann)
(explaining that the default limits in the bill would only apply if
there were no “action” at the local level). Read this way, the “fees
normally charged or authorized,” and subject to some sort of formal
process for determining and fixing those fees, effectively function
as a type of “fee limit” under TR § 21-10A-04(a)(1)(iii).


thus, doubled for purposes of determining the maximum fee for trespass
towing. Assuming that there is a maximum fee for public safety
impound towing and nothing else in the jurisdiction’s regime would
establish a fee lower than the maximum as the fee “normally” charged
or authorized for impounding towing and storage, that codified
maximum would presumably be the amount “normally charged or
authorized” used to calculate permissible trespass towing fees under TR
§ 21-10A-04(a)(1), as the jurisdiction has effectively “authorized” a fee
to be charged up to the maximum amount. But, in jurisdictions that have
both a maximum fee limit and a lower amount that is “normally charged
or authorized,” the lower amount would be used to calculate the
maximum fee for the trespass tow.
116                                                  [107 Op. Att’y

                               III
                            Conclusion
     In our opinion, it is clear that TR § 21-10A-04(a)(1)(i) does
not permit the doubling of fees for storage or notice related to
impounding a vehicle, or any fines that the local jurisdiction
imposes for traffic violations. Although it is less clear, we also
conclude that the General Assembly likely did not intend that
administrative fees charged by a political subdivision for public
safety impounding be included in the “total fees” doubled under
TR § 21-10A-04(a)(1).

      As to your second question, although not free from doubt, our
conclusion is that the General Assembly intended a “fee normally
charged or authorized” to operate as a type of fee limit; thus, a
jurisdiction that has set “fees normally charged or authorized” for
public safety towing within the jurisdiction has a “fee limit” within
the meaning of TR § 21-10A-04(a).

                                   Brian E. Frosh
                                   Attorney General of Maryland

                                   Sara Klemm
                                   Assistant Attorney General

Patrick B. Hughes
Chief Counsel, Opinions and Advice